Citation Nr: 1037655	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  02-02 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for human immunodeficiency 
virus (HIV).

3.  Propriety of the finding the Veteran was a fugitive felon 
resulting in the termination of compensation payments from 
December 27, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2001 and February 2004 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In the October 2001 rating decision, the RO 
denied the Veteran's claims for service connection for hepatitis 
C and HIV.  In the February 2004 rating action, the RO found the 
Veteran to be a fugitive felon and terminated the Veteran's 
compensation benefits, effective December 27, 2001.

The Board subsequently remanded the case in August 2007 for 
further evidentiary development and adjudication.  The Board 
instructed the RO to obtain a VA medical opinion as to the 
etiology of the Veteran's hepatitis C and HIV and then re-
adjudicate the Veteran's service-connection claims, and to issue 
the Veteran a statement of the case concerning his termination-
of-benefits claim.  The RO obtained a medical opinion in June 
2009.  The Veteran was then provided a supplemental statement of 
the case (SSOC) in July 2009, in which the RO again denied the 
Veteran's service connection claims.  The RO also issued the 
Veteran a statement of the case in June 2009 concerning his 
termination-of-benefits claim.  Thus, there has been compliance 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  

The Board acknowledges that following certification of the 
Veteran's appeal to the Board, the Veteran submitted additional 
evidence, which was received by the Board in June 2009.  The 
Board notes, however, that the Veteran, through his 
representative, waived initial RO consideration of this evidence 
in writing and requested that the Board review the newly 
submitted evidence in the first instance.  There is thus no need 
for the Board to remand for review of this evidence by the RO.  
See 38 C.F.R. § 20.1304 (2009).

On several occasions, the Veteran has requested a hearing before 
the Board in connection with the issues on appeal.  The Veteran 
has a right to a hearing if he expresses a desire to appear in 
person. 38 C.F.R. § 20.700(a) (2009).  The Board conducts 
hearings in Washington, D.C. and at VA field offices.  However, 
in this case, a Board hearing at either location is not possible 
as the Veteran has submitted multiple statements to the RO 
indicating that he is incarcerated and consequently unable to 
appear in person for a hearing.  Consequently, no further action 
with respect to a hearing is warranted at this time.


FINDINGS OF FACT

1.  The Veteran does not have hepatitis C that is related to his 
military service.

2.  The Veteran does not have human immunodeficiency virus (HIV) 
that is related to his military service.

3.  The Veteran was granted service connection for malaria, 
hearing loss, and dyshydrosis of the feet in September 1970 and 
awarded a noncompensable disability rating, which was increased 
to 30 percent via an April 1975 rating decision.  The Veteran was 
subsequently granted service connection for degenerative changes 
of the dorsal spine in June 2009 and awarded a 10 percent 
disability rating.  

4.  The RO received notice of an outstanding felony warrant for 
the Veteran in October 2002.  The warrant was outstanding from 
March 1989.

5.  In February 2004, the RO terminated the Veteran's disability 
compensation effective as of December 27, 2001; this was done as 
a result of the RO's determination that the Veteran was a 
fugitive felon.

6.  The evidence of record does not establish that the Veteran 
meets the definition of a fugitive felon.


CONCLUSIONS OF LAW

1.  The Veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  The Veteran does not have human immunodeficiency virus (HIV) 
that is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  The Veteran is not a fugitive felon, and the termination of 
his disability compensation under 38 U.S.C.A. § 5313B was not 
proper.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through a February 2006 notice letter, the 
Veteran received notice of the information and evidence needed to 
substantiate his claims.  Thereafter, the Veteran was afforded 
the opportunity to respond.  Hence, the Board finds that the 
Veteran has been afforded ample opportunity to submit information 
and/or evidence needed to substantiate his claims.  

The Board also finds that the February 2006 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned February 2006 notice 
letter.  

Although the totality of the required notice was not provided 
until after the Veteran's claims were initially adjudicated, the 
claims was subsequently re-adjudicated in June 2009 and July 2009 
supplemental statements of the case, thereby correcting any 
defect in the timing of the notice.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is 
necessary.

The Board further notes that although notice regarding an award 
of an effective date was not timely provided to the Veteran, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), such notice 
was provided in a March 2006 letter.  The Board does not now have 
such an issue before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  Nothing about 
the evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims on appeal.  In that connection, the 
Board acknowledges that the RO attempted to schedule the Veteran 
for VA examination pursuant to the Board's August 2007 remand.  
However, as the Veteran stated in multiple letters to VA, 
including in May 2009, he was incarcerated and thus VA medical 
examination was not feasible.  Nevertheless, the RO obtained a VA 
medical opinion from a VA physician in June 2009, the report of 
which is of record.  In that connection, the Board notes that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the VA opinion obtained in this 
case is adequate, as it was predicated on consideration of all of 
the pertinent evidence of record, to include the statements of 
the Veteran and his representative, and documents that the 
examiner conducted a full review of the Veteran's claims file and 
fully understood the questions posed by the RO.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the claims on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of VA and private medical treatment have 
been obtained and associated with the Veteran's claims file.  The 
Veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claims.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claims on 
appeal that need to be obtained.  Under these circumstances, the 
Board finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

Without deciding whether the notice and development requirements 
of the VCAA have been satisfied with respect to the issue of the 
propriety of the finding that the Veteran was a fugitive felon, 
resulting in the termination of compensation payments for the 
period from December 27, 2001, it is the Board's conclusion that 
the VCAA does not preclude the Board from adjudicating the claim.  
This is so because the Board is taking action favorable to the 
Veteran by finding that the termination of VA disability 
compensation from December 27, 2001, was not proper, which 
represents a full grant of the issue on appeal.  

II. Analysis

A.  Service Connection for Hepatitis C and HIV

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Relevant evidence of record consists of the Veteran's service 
treatment records, private medical records from 2001 to the 
present, and report of the VA opinion obtained in June 2009.  The 
Veteran has also submitted multiple written statements in 
relation to his claims.

The Veteran's service treatment records are silent as to any 
complaints of or treatment for hepatitis C, HIV, or any symptoms 
thereof.  The Board notes in particular that the Veteran's 
separation report of medical examination, conducted in October 
1979, noted that the Veteran's abdomen and viscera were found to 
be normal, and the Veteran responded "No" when asked if he had 
any liver problems, jaundice, or hepatitis, or if he had 
contracted any sexually transmitted diseases, on his October 1979 
separation report of medical history.  Post-service treatment 
records show that the Veteran was first diagnosed and first 
received treatment for hepatitis C and HIV in October 2000 and 
has received ongoing treatment for the disabilities since that 
time.  The Veteran's private post-service records of medical 
treatment do not reflect any etiological opinion as to his 
diagnosed hepatitis C or HIV.  Similarly, record of an Agent 
Orange Registry Examination, dated in February 2001, reflects the 
Veteran's diagnoses of both hepatitis C and HIV but does not 
offer an etiological opinion.

Report of the VA medical opinion provided in June 2009 reflects 
that the examiner reviewed the Veteran's claims file, including 
the Veteran's in-service and post-service treatment records and 
the multiple statements submitted by the Veteran and his 
representative.  The report reflects that the Veteran was first 
diagnosed with hepatitis C and HIV in 2000.  The examiner noted 
that medical literature has established that HIV was first 
described in the United States in 1981, although it possibly 
existed earlier given the time lag between infection and 
manifestation of symptoms, and spread initially from Africa to 
the Caribbean and then to the United States, with spread to Asia 
occurring only later.  Thus, the examiner concluded, the Veteran 
"certainly did not acquire HIV in Viet Nam during the period 
1967-1970."  Regarding the Veteran's hepatitis C, the examiner 
acknowledged the Veteran's multiple tours of duty in Vietnam and 
considered his reports that he was exposed to blood while in 
combat.  However, the examiner noted that as the Veteran's 
service treatment records did not document open wounds or blood 
transfusions, he was at a "relatively low risk" for exposure to 
hepatitis C during service, even assuming his exposure to the 
blood of others.  In so finding, the examiner reasoned that the 
Veteran was likely infected with both HIV and hepatitis C 
simultaneously, sometime after service.  The examiner noted that 
although Vietnam veterans are often identified as being a group 
at high risk for hepatitis C infection, studies have shown that 
the rate of infection during service is actually low, suggesting 
that infection often occurred after service was completed.  
Finally, the examiner pointed to the Veteran's incarcerated 
status as a risk factor for contracting hepatitis C, noting that 
the rate of infection for incarcerated individuals is many times 
higher than that of the general population.

There are no VA regulations specifically dealing with service 
connection for hepatitis C.  Therefore, for service connection to 
be granted in this case for hepatitis C, the evidence must show 
that the Veteran's hepatitis C infection, risk factor(s), or 
symptoms were incurred in or aggravated by service.  The evidence 
must further show by competent medical evidence that there is a 
relationship between the claimed in-service injury or event and 
the Veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine use, high-risk sexual activity, 
accidental exposure while a health care worker, and various kinds 
of percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  See VBA letter 211B (98-110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 
29, 2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C infection 
among those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients of 
blood transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the re-use of needles for 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its conclusion, that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 1992 
and injection drug use.  It also noted that transmission of 
hepatitis C virus with air gun injections was "biologically 
plausible," notwithstanding the lack of any scientific evidence 
so documenting.  It noted that it was "essential" that the 
report upon which the determination of service connection is made 
includes a full discussion of all modes of transmission, and a 
rationale as to why the examiner believes the air gun was the 
source of the hepatitis C.

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claims 
for service connection for hepatitis C and for HIV.  Here, 
notwithstanding the Veteran's current diagnoses of hepatitis C 
and HIV, a review of the evidence does not reflect competent 
medical evidence linking the currently diagnosed disabilities to 
the Veteran's time in service.  Hence, an essential requirement 
for service connection is not met.

In finding that the Veteran's hepatitis C and HIV are not related 
to his time in service, the Board finds persuasive the lack of 
any in-service diagnosis or treatment for hepatitis or HIV or any 
related symptoms, as well as the fact that no physician or other 
medical professional has linked his currently diagnosed hepatitis 
C or HIV to active service.  Additionally, although the Veteran 
has contended that his Agent Orange Registry Examination, 
conducted in December 2000, documented a positive etiological 
link between service and his hepatitis C and HIV, review of a 
letter sent to the Veteran pursuant to that examination reflects 
only that the Veteran carries diagnoses of both diseases.  No 
etiological link is indicated.  Otherwise, neither the Veteran 
nor his representative has presented or alluded to the existence 
of any medical opinion establishing a relationship between the 
Veteran's currently diagnosed hepatitis C and HIV and his period 
of military service.  The Board finds compelling the June 2009 VA 
examiner's conclusion that the Veteran's currently diagnosed 
hepatitis C and HIV are not linked to his time in service.  In 
particular, the Board looks to the VA examiner's reasoning that 
it is less likely than not that the Veteran contracted HIV while 
in Vietnam due to the known pattern of global spread of the 
disease, and that he was not placed at high risk for exposure to 
hepatitis C during combat, given his assumed exposure to blood 
but lack of open wounds or blood transfusions while on active 
duty.  The examiner explained clearly and thoroughly that it was 
more likely that the Veteran's current diagnoses were likely 
contracted simultaneously after military service ended, due to 
the Veteran's multiple post-service risk factors.  Hence, the 
record presents no basis for a grant of service connection for 
hepatitis C or for HIV.  

The Board has considered the Veteran's contention that his 
claimed disabilities resulted from his time in service.  However, 
as a layperson, the Veteran has no competence to give a medical 
opinion on the diagnosis of a condition.  Thus, while the Veteran 
is competent to report symptoms observable to a layperson, such 
as pain; a diagnosis that is later confirmed by clinical 
findings; or a contemporary diagnosis, he is not competent to 
independently render a medical diagnosis or opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  

In conclusion, the Board finds that it has not been shown that 
the Veteran's currently diagnosed hepatitis C or HIV is related 
to service.  For all the foregoing reasons, the Board thus 
concludes that any hepatitis C or HIV was not incurred in or 
aggravated by service.  The claims for service connection for 
hepatitis C and for HIV must thus be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Fugitive Felon Status

The Veteran was granted service connection for malaria, hearing 
loss, and dyshydrosis of the feet in September 1970.  He was 
awarded an initial noncompensable disability rating at that time, 
which was increased to 30 percent via an April 1975 rating 
decision.  The Veteran was subsequently granted service 
connection for degenerative changes of the dorsal spine in June 
2009.  He was awarded a 10 percent disability rating.  The 
effective date for the grant of service connection and the 10 
percent rating was November 30, 2000.  Records in the claims file 
indicate that he was convicted of a felony in September 2001 and 
has been incarcerated in Michigan since October 2001.

The RO received notice of an outstanding warrant for the Veteran 
from the VA Office of the Inspector General (OIG) in October 
2002.  The warrant was issued in Riverside County, California, in 
March 1989, for the offense of obstruction of justice.  In June 
2003, the RO wrote to the Veteran proposing to terminate his 
disability compensation.  The proposed termination was based on a 
finding that the outstanding warrant was evidence of the Veteran 
being a fugitive felon.  The RO issued a rating action in 
February 2004 that terminated the Veteran's compensation benefits 
as of December 27, 2001, the date the applicable law took effect.  
The Veteran was informed that he needed to submit evidence to 
show that his fugitive status had been cleared.  In the rating 
action, the RO informed the Veteran that applicable law required 
the RO to stop his compensation benefits from December 27, 2001-
the date the fugitive-felon law took effect, which was later than 
the March 1989 date of the outstanding warrant-until such time 
as the warrant was cleared.  The RO further provided the Veteran 
with the name and contact information of the warrant agency, as 
well as the warrant number and date of issuance.  This 
information was again provided to the Veteran in letters dated in 
August 2004, December 2004, and February 2005.   

The Veteran responded to the proposed action and the February 
2004 discontinuance of his disability benefits with a multitude 
of written statements submitted to the RO.  In an October 2003 
statement, the Veteran stated that there was a warrant issued 
against him in California in 1989 but that he had been arrested 
and the charge "taken care of."  He further stated in multiple 
letters, including in July and August 2004, that the charges 
against him had been "thrown out" by, variously, the California 
Supreme Court and the initial arresting agency.  Further 
statements from the Veteran dated in November 2004, January 2005, 
May 2006, and June 2009 indicate that the Veteran did not have 
knowledge of a current warrant outstanding against him in 
California.  In support of this, the Veteran has stated on 
multiple occasions that he was an over-the-road truck driver in 
the years following the issuance of the warrant and was never 
arrested or notified of any such outstanding warrant, including 
on his many trips across the border into Canada through border 
patrol authorities.  The Veteran has further submitted a 
document, dated in October 2008, from a record officer at the 
facility where he is incarcerated identifying that there are "no 
outstanding warrants" against him known at that facility. 

A Veteran eligible for compensation benefits may not be paid such 
benefit for any period during which he is a fugitive felon.  See 
38 U.S.C.A. § 5313B.  The implementing regulation, 38 C.F.R. § 
3.665(n), provides:

Fugitive Felons:

(1) Compensation is not payable on behalf of a Veteran for 
any period during which he or she is a fugitive felon.  
Compensation or DIC is not payable on behalf of a dependent 
of a Veteran for any period during which the Veteran or the 
dependent is a fugitive felon.

(2) For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of:  (i) Fleeing 
to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony 
under the Federal or State law.

(3) For purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a 
State which characterizes as high misdemeanors offenses 
that would be felony offenses under Federal law.

(4) For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or 
dependent parent of a Veteran.

Although the term "fugitive" is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th Ed. 
2004) defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal case 
who flees, evades, or escapes arrest, prosecution, imprisonment, 
service of process, or the giving of testimony, especially by 
fleeing the jurisdiction or by hiding.

In addressing how fugitive felon status affected payment of VA 
benefits to dependents, a VA Office of General Counsel opinion 
noted that the VA fugitive felon provision was modeled after 
Public Law No. 104-193, which barred fugitive felons from 
receiving Supplemental Security Insurance from the SSA and food 
stamps from the Department of Agriculture.  VAOPGCPREC 7-2002 
(Dec. 3, 2002).  It was noted that Public Law No. 104-193 "was 
designed to cut off the means of support that allows fugitive 
felons to continue to flee."  Id.  The SSA's fugitive felon 
provision is essentially identical to the VA provision cited 
above.  See 42 U.S.C.A. § 1382(e)(4)(A).

Both the controlling statute and the regulation specifically 
include the intentional act of "fleeing to avoid prosecution" 
or confinement after conviction as a condition of finding 
fugitive felon status.  As alluded to above, flight or hiding is 
also necessary to meet the legal definition of fugitive.  See 
Blacks, supra.

To engage in an intentional act of fleeing from prosecution or 
custody or confinement, the Veteran would first have to know that 
he was facing prosecution.  Here, the Veteran has acknowledged 
that there was a warrant issued against him in California but is 
adamant that he was arrested, served time, and the matter 
settled.  He has stated on multiple occasions that he was unaware 
of any outstanding warrant; nor is there any evidence of record 
to show that a warrant was served on him, that there was an 
attempt to serve it on him, or that he was otherwise notified of 
it prior to the RO's June 2003 letter.  Further, a records 
officer at the facility where the Veteran is incarcerated 
indicated in an October 2008 statement that there are no known 
warrants against the Veteran registered with that facility.  It 
thus does not appear to the Board that the Veteran had knowledge 
of a warrant prior to being notified by the RO, or that the 
California agency has made any particular effort to notify the 
Veteran of the charge or otherwise attempt to apprehend him for 
prosecution.  

The Board's finding that an individual must have at least some 
knowledge of prosecution before he can be found to be fleeing 
from such is consistent with the interpretation by several 
federal courts of the essentially identical SSA fugitive felon 
provision.  In December 2005, the Second Circuit Court of Appeals 
found that under that statute, in order for a person to be 
fleeing prosecution:

Thus there must be some evidence that the person knows his 
apprehension is sought.  The statute's use of the words "to 
avoid prosecution" confirms that for "flight" to result 
in a suspension of benefits, it must be undertaken with a 
specific intent, i.e., to avoid prosecution.  

Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).

As noted, here there is no evidence that the Veteran knew that 
his apprehension was sought.  See also Garnes v. Barnhardt, 352 
F. Supp. 2d 1059, 1066 (N.D. Cal. 2004) ,and Hull v. Barnhart, 
336 F. Supp. 2d 1113 (D.Or. 2004) (also finding that an intent to 
avoid prosecution was required for a fugitive felon finding under 
the SSA statute).  In both decisions, the district courts found 
the SSA's interpretation that the mere presence of a warrant was 
sufficient to establish fugitive felon status was in 
contradiction to the underlying statute and regulations 
applicable to SSA benefits.

The Board finds that the same reasoning is applicable in this 
case.  The record does not show that the Veteran received any 
notice that he was actually going to be prosecuted.  Without such 
notice, there can be no finding that he engaged in the 
intentional act of "fleeing from prosecution."  Further, the 
Board notes again that the Veteran has been incarcerated since 
well before December 27, 2001.  The Board thus reaches the 
inevitable conclusion that it would have been impossible for the 
Veteran to flee from prosecution or custody or confinement while 
incarcerated.

The Board is not charged with determining whether the Veteran had 
engaged in criminal conduct, but only with whether he may be 
considered a "fugitive felon" under controlling statute and 
regulation.  Here, it is not shown that prior to June 2003 he was 
aware of the March 1989 warrant.  Moreover, and regardless of the 
Veteran's prior knowledge of the warrant, the Board makes the 
salient point that the Veteran has been incarcerated in a 
Michigan facility since October 2001-more than two months prior 
to the passage of the fugitive-felon law in question here.  
Because he was jailed at the time the law took effect, and 
remains so confined, the Board finds it difficult to conclude 
that the Veteran could have engaged in the physical act of 
"fleeing," as required by the relevant law and regulation.  
Consequently, the Veteran cannot be considered to have been a 
fugitive felon under the controlling statute and regulation.  

As for whether the Veteran may be considered a fugitive felon by 
reason of violating a condition of probation or parole imposed 
for commission of a felony, see 38 C.F.R. § 3.665(n)(2)(ii), the 
Board notes that a copy of a warrant issued March 10, 1989, 
appears to show that the Veteran had been convicted of a felony 
by virtue of violating section 11350 of the California Health and 
Safety Code, which refers to possession of a controlled 
substance.  The warrant indicates that he had violated conditions 
of probation, which had been granted on November 10, 1988.  
Nevertheless, the salient point to be made is that from December 
27, 2001, the date on which the RO terminated compensation 
payments, the Veteran was incarcerated.  As discussed above, the 
Board finds that the Veteran was not a "fugitive" as the word 
is contemplated by the statutory and regulatory scheme during the 
time he was incarcerated, which incarceration began before 
December 27, 2001.  Therefore, he may not be considered a 
fugitive felon.  As the Veteran is not shown to have been a 
fugitive felon, the termination of his compensation payments in 
accordance with 38 U.S.C.A. § 5313B was not warranted.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for human immunodeficiency 
virus (HIV) is denied.

The termination of VA disability compensation from December 27, 
2001, under 38 U.S.C.A. § 5313B was not proper; the Veteran's 
appeal of this issue is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


